UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                   No. 96-4193

FRED BULL, JR.,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                   No. 96-4194

KEITH L. HOPKINS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                     No. 96-4234
DOUGLAS A. DODSON, JR., a/k/a
Becky,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-95-73)

Submitted: February 28, 1997

Decided: May 20, 1998
Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.

_________________________________________________________________

Nos. 96-4193 and 96-4194 affirmed and No. 96-4234 affirmed in
part and vacated and remanded in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

David E. Boone, Andrea C. Long, BOONE, BEALE, CARPENTER
& COSBY; Jeffrey L. Everhart, Richmond, Virginia; Thomas P. Col-
lins, ECK & COLLINS, Richmond, Virginia, for Appellants. Helen F.
Fahey, United States Attorney, Nicholas S. Altimari, Assistant United
States Attorney, John G. Douglas, Assistant United States Attorney,
Mary Catherine Hart, Third-Year Law Student, Richmond, Virginia,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Douglas A. "Becky" Dodson, Jr., Keith Hopkins, and Fred Bull
were charged in a seven-count second superseding indictment with
various offenses relating to a large drug organization that Dodson
headed. Dodson, Hopkins, and Bull now appeal their convictions on
a number of the charges. Dodson also appeals his sentence. We affirm
in all respects with the exception of Dodson's conviction for using or
carrying a firearm in connection with a drug trafficking offense
(Count Five). We vacate the conviction and sentence on Court Five.
Finally, we vacate the sentences on Counts Two, Four, and Seven and
remand for resentencing on those counts.

                    2
I

Evidence at trial showed that Becky Dodson led a heroin and crack
distribution ring that operated in the Richmond, Virginia, area
between 1992 and the summer of 1995. The Defendants and others
transported, packaged, and sold crack and heroin. The organization
operated out of a number of residences and at least one motel room
during the course of the conspiracy. It last operated out of the apart-
ment of Kim Booker, where Becky Dodson warehoused, packaged,
and distributed drugs.

Two of Dodson's crack suppliers testified at trial. Tom Davis testi-
fied that he sold Dodson one and one-half kilos, plus one-eighth of
an ounce, of crack. Haile Hopson sold Dodson one-half kilo of crack.
Butch Page, a member of the Dodson organization, testified that Dod-
son generally obtained his heroin supply from New York or Balti-
more. He or his agents usually took fellow conspirators, among them
Page and Fred Bull, on the trips north. Page and Bull tested the
potency and effectiveness of the heroin that Dodson proposed to buy
to ensure that it was of good quality. Page, like Terry Edwards and
others, also functioned as doormen/runners for Dodson, shuttling
drugs and money between Dodson and his customers. In return for
their services, Page and others were paid with drugs and money.

Violence and guns played a significant part in the organization.
Page saw a number of guns in Dodson's possession; he witnessed
Dodson's purchase of an AK-47 in early 1994. He testified that Dod-
son held a handgun to the head of Yvette Lyles when Dodson mis-
takenly thought she had stolen drugs from him. Beverly Cook, who
assisted Dodson by weighing and selling heroin, testified that she wit-
nessed the murder of Fred Davis, which Dodson directed. Davis had
already been shot several times when Cook saw Dodson hand a gun
to another man to complete the killing.

Cook testified that Keith Hopkins distributed heroin and crack for
Dodson. Antonio Crews, who sold drugs for Hopkins for approxi-
mately one month, occasionally accompanied Hopkins when he
needed a fresh supply of crack or heroin. Hopkins told Crews that he
was going to see "Becky" to obtain more drugs. Crews saw Dodson
and Hopkins together on one of these trips.

                     3
On July 12, 1995, Dodson was arrested. Officers conducted a
search of his home and the Booker apartment, where Dodson had
located his operation. Officers searching Booker's apartment recov-
ered heroin, crack, guns, drug paraphernalia, and other items typically
associated with drug trafficking. Dodson had a key to the apartment,
paid the rent for the apartment, and was frequently seen there. His fin-
gerprints were on a number of items seized from Booker's apartment.

Dodson, Hopkins and Bull were convicted of conspiracy to possess
with intent to distribute heroin and cocaine, 21 U.S.C. § 846 (1994)
(Count One). Dodson and Bull were found guilty of possession with
intent to distribute heroin, 21 U.S.C. § 841(a)(1) (1994) (Count Four),
on approximately June 18, 1995, and Dodson was convicted of com-
mitting the same offense on or about July 12, 1995 (Count Two).
Dodson additionally was convicted of using or carrying a firearm in
connection with a drug trafficking offense, 18 U.S.C. § 924(c)(1)
(1994) (Count Five), and of being a felon in possession of a firearm,
18 U.S.C. § 922(g)(1) (1994) (Count Seven).

II

Dodson, Hopkins, and Bull first claim that the evidence was insuf-
ficient to support their convictions. We must uphold the convictions
if there was substantial evidence to support the jury's verdicts.
Glasser v. United States, 315 U.S. 60, 80 (1942). In making this
determination, we view the circumstantial and direct evidence in the
light most favorable to the prosecution to decide whether any rational
trier of fact could have found the essential elements of the crimes
beyond a reasonable doubt. United States v. Lowe , 65 F.3d 1137,
1142 (4th Cir. 1995), cert. denied, #6D6D 6D# U.S. ___, 65 U.S.L.W. 3231
(U.S. Oct. 7, 1996) (No. 95-1659).

Appellants primarily argue that the credibility of many of the wit-
nesses was suspect. Numerous witnesses had criminal records, were
drug abusers, or were testifying in accordance with plea bargains in
the hopes of receiving more lenient sentences. However, these facts
were before the jury, whose function is to weigh the evidence and
resolve any conflicts in the evidence. United States v. Murphy, 35
F.3d 143, 148 (4th Cir. 1994). "Credibility determinations are within
the sole province of the jury and are not susceptible to judicial

                    4
review." United States v. Lowe, 65 F.3d at 1142. We therefore will
not disturb the jury's verdicts, provided there was some evidence to
support them.

There was sufficient evidence to convict the three Appellants of
conspiracy. To prove this offense, the prosecution"must establish
that: (1) an agreement to possess [the drugs] with intent to distribute
existed between two or more persons; (2) the defendant knew of the
conspiracy; and (3) the defendant knowingly and voluntarily became
a part of this conspiracy." United States v. Burgos, 94 F.3d 849, 857
(4th Cir. 1996) (in banc), cert. denied, ___ U.S. ___, 65 U.S.L.W.
3586 (U.S. Feb. 24, 1997) (No. 96-6868).

Each defendant need not know the details of the conspiracy's struc-
ture and organization or the identities of all the conspirators. Id. "[A]
loosely-knit association of members linked only by their mutual inter-
est in sustaining the overall enterprise of catering to the ultimate
demands of a particular consumption market" may be sufficient to
establish the existence of a conspiracy. United States v. Banks, 10
F.3d 1044, 1054 (4th Cir. 1993). Once the existence of a conspiracy
is established, only a slight link between a defendant and the conspir-
acy will support a conviction. United States v. Brooks, 957 F.2d 1138,
1147 (4th Cir. 1992).

Dodson obviously headed the instant conspiracy, which distributed
heroin and crack. Hopkins sold drugs for Dodson, in furtherance of
the conspiracy. And Fred Bull often traveled north to ensure that the
heroin that Dodson purchased was of good quality. This conduct is
sufficient to establish the Appellants' guilt on the conspiracy charge.

There was sufficient evidence to convict Dodson of violating
§ 841(a)(1) on July 12, 1995. Although he was not in actual posses-
sion of the drugs seized at Booker's apartment, he had constructive
possession of them because he had "the power to exercise . . . domin-
ion and control over them." See United States v. Zandi, 769 F.2d 229,
234 (4th Cir. 1985). He paid the rent on the apartment, to which he
had a key, his drug business was conducted out of the apartment, and
his fingerprints were found on a number of items seized from the
apartment. As constructive possession will sustain a§ 841(a)(1) con-
viction, id., the evidence was sufficient to convict.

                    5
Sufficient evidence also supports Dodson's and Bull's convictions
for possession of heroin with intent to distribute on or about June 18,
1995. Cook testified that Bull told her about the trip and that she saw
Bull and others leave Richmond on June 18 for New York. In accor-
dance with past practice, Bull tested the heroin that Dodson's agent
purchased for resale in Richmond. Surveillance photographs from
June 18 showed Bull leaving the Booker residence.

The evidence was sufficient to support Dodson's convictions of
possession of a firearm by a convicted felon. There was a stipulation
that Dodson was a convicted felon and that the firearm in question,
an AK-47, was manufactured outside Virginia. Page testified that he
saw Dodson purchase the weapon, which subsequently was stored, at
Dodson's direction, in various locations.

After formal briefs were filed, we granted Dodson's motion to file
a supplemental pro se brief. He claimed that there was no evidence
that he had used or carried a firearm on April 20, 1995, as charged
in Count Five. See 18 U.S.C. § 924(c)(1). On that date several con-
spirators committed a kidnaping in furtherance of the conspiracy. The
United States concedes, and our review of the transcript confirms, that
there was no evidence introduced that Dodson used or carried a fire-
arm during this incident. We therefore vacate his conviction on Count
Five.

III

Appellants argue that the district court erred when it sustained the
government's objection to a proposed defense witness, David Baugh.
Baugh, a criminal defense attorney, would have offered expert testi-
mony about the federal sentence reduction process.

The Federal Rules of Evidence allow the admission of expert testi-
mony when the expert's "knowledge will assist the trier of fact to
understand the evidence or to determine a fact in issue." Fed. R. Evid.
702. The district court has broad discretion in deciding whether such
testimony should be admitted. United States v. Portsmouth Paving
Corp., 694 F.2d 312, 323 (4th Cir. 1982). Here, Baugh's testimony
was unnecessary. Testifying in order to gain a more lenient sentence

                    6
is a concept well within the grasp of a typical juror. The court there-
fore did not abuse its discretion in ruling that Baugh could not testify.

IV

Dodson was sentenced to life imprisonment for conspiracy, 240
months on the § 841(a)(1) convictions, 120 months on the § 922(g)(1)
conviction, and five years on the § 924(c)(1) conviction. The first four
sentences run concurrently; the five-year sentence runs consecutively
to the life sentence. Dodson contends, as he did before the district
court, that the court erred in overruling his objections to the findings
in the presentence report that he was responsible for the total weight
of all drugs attributable to all the conspirators, USSG § 2D1.1(c)(1);1
he was an organizer or leader of a conspiracy involving five or more
people, USSG § 3B1.1(a); and he possessed a dangerous weapon in
connection with the Fred Davis and Yvette Lyles incidents, USSG
§ 2D1.1(b)(1).

Dodson was properly held accountable for all drugs attributable to
members of the conspiracy. For sentencing purposes, quantities attrib-
utable to persons convicted of conspiracy to distribute illegal drugs
are determined by examining "the quantity of[drugs] reasonably fore-
seeable to each conspirator within the scope of his agreement." United
States v. Irvin, 2 F.3d 72, 78 (4th Cir. 1993); see also USSG
§ 1B1.3(a)(1)(B). The government bears the burden of establishing by
a preponderance of the evidence the quantity of drugs attributable to
a defendant. United States v. Goff, 907 F.2d 1441, 1444 (4th Cir.
1990). Determinations regarding reasonable foreseeability and quan-
tity of drugs are factual findings reviewed for clear error. United
States v. Banks, 10 F.3d 1044, 1057 (4th Cir. 1993).

In the subject case, the district court did not err in finding "more
than ample" information to support the probation officer's determina-
tion that enough drugs were attributable to Dodson to warrant a base
offense level of 38. Davis and Hopson alone testified that they sold
Dodson over two kilos of crack. As 1.5 kilos of crack mandates a base
offense level of 38, USSG § 2D1.1(c)(1), the district court's finding
was not clearly erroneous.
_________________________________________________________________
1 U. S. Sentencing Guidelines Manual (1995).

                     7
Because Dodson was the leader of a conspiracy involving at least
five people (including Hopkins, Bull, Page, Cook, and Booker), the
4-level adjustment of Dodson's offense level was not clearly errone-
ous. USSG § 3B1.1(a); see United States v. Harris, 39 F.3d 1262,
1270 (4th Cir. 1994). Similarly, the district court did not clearly err
in increasing the base offense level by two levels because Dodson
possessed a dangerous weapon. The Fred Davis and Yvette Lyles
incidents demonstrate that the adjustment was proper. USSG
§ 2D1.1(b)(1); see United States v. Apple , 915 F.2d 899, 914 (4th Cir.
1990).

V

We accordingly affirm the convictions of Hopkins and Bull. We
deny Dodson's motion to file an addendum to his supplemental brief.
We vacate Dodson's conviction and sentence on Count Five and
affirm his other convictions. To ensure that the§ 924(c) conviction
does not taint Dodson's overall sentence, we also vacate his sentences
on Counts Two, Four, and Seven2 and remand for resentencing. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

    Nos. 96-4193/4194 -- AFFIRMED

         No. 96-4234 -- AFFIRMED IN PART,
         VACATED AND REMANDED IN PART
_________________________________________________________________
2 This does not in any way imply that the initial sentences on Counts
Two, Four, and Seven were incorrect.

                    8